
	

115 HR 1119 : SENSE Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1119
		IN THE SENATE OF THE UNITED STATES
		March 8, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To establish the bases by which the Administrator of the Environmental Protection Agency shall
			 issue, implement, and enforce certain emission limitations for existing
			 electric utility steam generating units that convert coal refuse into
			 energy.
	
	
 1.Short titleThis Act may be cited as the Satisfying Energy Needs and Saving the Environment Act or the SENSE Act. 2.Standards for coal refuse power plants (a)DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Boiler operating dayThe term boiler operating day has the meaning given such term in section 63.10042 of title 40, Code of Federal Regulations, or any successor regulation.
 (3)Coal refuseThe term coal refuse means any byproduct of coal mining, physical coal cleaning, or coal preparation operation that contains coal, matrix material, clay, and other organic and inorganic material.
 (4)Coal refuse electric utility steam generating unitThe term coal refuse electric utility steam generating unit means an electric utility steam generating unit that— (A)is in operation as of the date of enactment of this Act;
 (B)uses fluidized bed combustion technology to convert coal refuse into energy; and (C)uses coal refuse as at least 75 percent of the annual fuel consumed, by heat input, of the unit.
 (5)Coal refuse-fired facilityThe term coal refuse-fired facility means all coal refuse electric utility steam generating units that are— (A)located on one or more contiguous or adjacent properties;
 (B)specified within the same Major Group (2-digit code), as described in the Standard Industrial Classification Manual (1987); and
 (C)under common control of the same person (or persons under common control). (6)Electric utility steam generating unitThe term electric utility steam generating unit means an electric utility steam generating unit, as such term is defined in section 63.10042 of title 40, Code of Federal Regulations, or any successor regulation.
				(b)Emission limitations To address hydrogen chloride and sulfur dioxide as hazardous air pollutants
 (1)ApplicabilityFor purposes of regulating emissions of hydrogen chloride or sulfur dioxide from a coal refuse electric utility steam generating unit under section 112 of the Clean Air Act (42 U.S.C. 7412), the Administrator—
 (A)shall authorize the operator of such unit to elect that such unit comply with either— (i)an emissions standard for emissions of hydrogen chloride that meets the requirements of paragraph (2); or
 (ii)an emission standard for emissions of sulfur dioxide that meets the requirements of paragraph (2); and
 (B)may not require that such unit comply with both an emission standard for emissions of hydrogen chloride and an emission standard for emissions of sulfur dioxide.
					(2)Rules for emission limitations
 (A)In generalThe Administrator shall require an operator of a coal refuse electric utility steam generating unit to comply, at the election of the operator, with no more than one of the following emission standards:
 (i)An emission standard for emissions of hydrogen chloride from such unit that is no more stringent than an emission rate of 0.002 pounds per million British thermal units of heat input.
 (ii)An emission standard for emissions of hydrogen chloride from such unit that is no more stringent than an emission rate of 0.02 pounds per megawatt-hour.
 (iii)An emission standard for emissions of sulfur dioxide from such unit that is no more stringent than an emission rate of 0.20 pounds per million British thermal units of heat input.
 (iv)An emission standard for emissions of sulfur dioxide from such unit that is no more stringent than an emission rate of 1.5 pounds per megawatt-hour.
 (v)An emission standard for emissions of sulfur dioxide from such unit that is no more stringent than capture and control of 93 percent of sulfur dioxide across the generating unit or group of generating units, as determined by comparing—
 (I)the expected sulfur dioxide generated from combustion of fuels emissions calculated based upon as-fired fuel samples, to
 (II)the actual sulfur dioxide emissions as measured by a sulfur dioxide continuous emission monitoring system.
 (B)MeasurementAn emission standard described in subparagraph (A) shall be measured as a 30 boiler operating day rolling average per coal refuse electric utility steam generating unit or group of coal refuse electric utility steam generating units located at a single coal refuse-fired facility.
					
	Passed the House of Representatives March 8, 2018.Karen L. Haas,Clerk
